Citation Nr: 0614389	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-39 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), mood disorder, and obsessive compulsive 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for flu-like symptoms 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran also perfected an appeal of 
the following service connection issues:  skin rash, 
breathing problems, joint discomfort as secondary to Agent 
Orange exposure, and colitis as secondary to Agent Orange 
exposure.  He also perfected an appeal of the issue of 
permanent incapacity for self-support for his son.  The 
veteran withdrew the above issues from appellate status at 
his November 2005 Travel Board hearing.  He also submitted a 
written withdrawal of the issues at that time.  See 38 C.F.R. 
§ 20.204 (2005).  Accordingly, the only issues remaining on 
appeal are as denoted in the Issues section.

The Board also notes that the veteran was previously denied 
service connection for flu-like symptoms by way of a rating 
decision dated in March 1994.  He was provided notice of the 
rating action in April 1994.  He failed to perfect an appeal 
of the denial and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  Thus, new and material evidence 
is required to reopen the claim.

The veteran amended the basis for his claim for service 
connection for flu-like symptoms at his November 2005 
hearing.  The veteran said that he felt the disorder was 
secondary to his claimed PTSD.  (Transcript p.4).  This 
change by the veteran does not alter the underlying issue 
that he is seeking service connection for flu-like symptoms, 
an issue that has been previously denied.  The veteran is 
only changing the theory of entitlement.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  Therefore, the prior final 
denial for service connection requires that new and material 
evidence be submitted despite the change in theory from 
direct to secondary service connection.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2005).  

The veteran submitted a statement of his claimed stressors in 
September 2002.  He noted that he was sent to Firebase Nancy 
and that the base was overrun in an attack.  He said he was 
then moved to a larger base at Quang Tri.  He said that he 
was lucky to have survived but he did not provide very many 
specifics about the attack or whether he participated in 
defense of the firebase.  He also provided copies of 
photographs that he said a buddy took of the enemy casualties 
after the attack.  He said that he was there at the time.  
The veteran has also provided information and testified about 
being on guard duty at his respective units.  

The veteran's Department of the Army (DA) Form 20-1 shows 
that he received training as a pioneer prior to going to 
Vietnam but that he was immediately assigned as a personnel 
records assistant with the Headquarters and Headquarters 
Company (HHC) of the 14th Engineer Battalion in January 1970.  
He was later assigned as a clerk typist and then senior clerk 
typist with the same unit.  The location of the HHC is not 
shown.  There is no indication of a transfer from one 
location to another, only that he was assigned to the HHC.  
Additional development regarding the veteran's stressors is 
required.  

The veteran has maintained that he was treated for his nerves 
and his flu-like symptoms soon after service when he was a 
student at Marshall University in the early 1970's.  Records 
were received from John Marshall Medical Services, dated in 
November 1984.  They consisted of an Agent Orange physical 
examination.  The veteran claimed he was anxious and nervous, 
was worried a lot, and depressed to list several of his 
symptoms.  

Further, the veteran has referenced treatment from a T. 
Houston, M.D., at the university.  Dr. Houston responded to a 
request for records in October 1991.  He said he did not move 
to West Virginia until June 1974 and could not have treated 
the veteran prior to that time.  He also said any records 
would be in Huntington since he retired in 1985.

The veteran also testified that W. N. Worford, M.D., another 
physician that he saw years earlier, would have evidence to 
support his claim.  He provided a records release for Dr. 
Worford at the hearing.  The veteran also said that he had 
spoken to Dr. Worford.  The Board notes that the RO attempted 
to obtain records from Dr. Worford in 1990, however, he never 
responded to that request.  The veteran should consider 
obtaining any records/statements from Dr. Worford on his own 
in order to secure information helpful to his claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric or flue-like symptoms since 
service.  The RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that have not 
been previously secured (or determined 
not to exist) and associate them with the 
claims file.  If the veteran does not 
provide the records for Dr. Worford, he 
needs to provide authorization for the RO 
to request the records.

2.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  The 
veteran should include the unit he was 
assigned to, and where his unit was 
serving at the time of the alleged 
stressors.  The veteran should be advised 
that if he is not specific in describing 
his stressors, verification from official 
sources may not be possible and that 
could adversely affect his claim.  The 
veteran testified that his buddy had 
provided the pictures he presented at his 
hearing.  The veteran should be informed 
that he should ask for a buddy 
statement(s) regarding any of his alleged 
stressors.  

3.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported.  The RO should then prepare a 
request to the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
(formerly Center for Unit Records 
Research (CURR)), citing to the veteran's 
claimed unit, events at that unit, and 
dates.  Information should be requested 
as to the location of the unit to which 
the veteran was assigned during April 
1970 when Firebase Nancy was overrun, 
i.e., the location of HHC of the 14th 
Engineer Battalion during April 1970.

4.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

5.  Thereafter, the RO should arrange for 
the veteran to be scheduled for a 
psychiatric examination.  The RO must 
provide the examiner with the report of 
the verified stressor or stressors 
described above, if any, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in PTSD.  
The claims file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, should be 
performed as deemed necessary by the 
examiner.

The examiner should elicit details 
concerning any claimed in-service 
stressors and determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors reported by the 
veteran.  For any psychiatric diagnosis, 
to include PTSD, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the disability began during the veteran's 
active military service or is related to 
an event of such service; or, in the case 
of the claimed obsessive compulsive 
disorder and mood disorder, if either is 
diagnosed, whether either, or both, 
disorders were caused or aggravated by 
the veteran's PTSD.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  If and only if the evidence 
establishes that the veteran is diagnosed 
with PTSD that is related to service, he 
should be afforded an examination to 
assess his claim for flu-like symptoms.  
If a specific disorder is diagnosed, the 
examiner should be requested to provide 
an opinion as to whether the disorder is 
caused, or aggravated by, the veteran's 
PTSD.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any of the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

